DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-5 and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 11 with the important feature being “a tool engagement feature in the top surface of the auxiliary side ramp having an opening in the top surface of the auxiliary side ramp and an undercut extending horizontally from the opening within the auxiliary side ramp; and a tool having:  a lower end for removably engaging the undercut of the tool engagement feature of an auxiliary side ramp; and a vertical member being removably received by the opening in the top surface of an auxiliary side ramp, said vertical member extending upward from the lower end to enable an upward force on the tool to be exerted on the tool engagement feature to lift the auxiliary side ramp and thereby disengage the auxiliary side ramp from the cable protector (claim 1),” and “ a tool having a vertical member and a horizontal protrusion extending from the lower end of the vertical member; and an opening extending downward from the top surface for removably receiving the lower end of the vertical member of a tool; an undercut extending horizontally from the opening beneath the top surface for removably engaging the horizontal protrusion of a tool inserted into the opening; said vertical member of the tool extending upward from the opening to enable an upward force on the tool to be exerted by the horizontal protrusion to lift the auxiliary side ramp and thereby disengage the auxiliary side ramp from the cable protector (claim 11).” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847